DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-15, 17-20 are pending in this office action.
Claims 2, 10 and 16 are cancelled.
Claims 1-20 are amended.
Response to Arguments
Applicant's arguments filed12/23/2020 have been fully considered but they are not persuasive
Regarding Taylor not including secondary package but only a list of dependencies as a second software package, Taylor use a single file that is a distribution file/pack. This pack can be used to update any system either in a network or standalone computer with no internet connection and install what included in the pack into the directory of the computer “receives software packages for installation usually from a compact disk read only memory (CD ROM). The software package is delivered on optical disks read by the CD ROM driver into the host computing system. The pkgadd utility installs the package by storing the installed package on the hard disk drive in the server.”
 The installation is performed one at the time and any requirement for any dominant package included in the pack is installed for proper execution of the pack in the computer. 

Dependet package are installed first such that if different packages require a single package it only installed once extracted from the pack and no need to install it for each package that require such package. For example package A, B, C, and d are included in the pack and dependencies list 101 of fig. 2A is disclosed. Based on fig. 3 package B and D are installed then C than A.
 In response to Partha, a build system is part of the cloud system ehere different instance of an appliance is running/executing. To create a package.i.e build a software package Partha collect all code changes, their dependencies and installation script and create a single file:2311 of fig. 2 or 721 of fig. 7 or 921 of fig. 9([0080-0081].
Package 508 is a new update that just built by the building system and the cloud system did not have that update yet. It is installed in the cloud system to update different instance of the appliance: update meaning adding, deleting, fixing an existing or new code or reverting to an old version.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4,7-9, 11, 13-15, 17 and 19-20 rejected under 35 U.S.C. 103 as being un-patentable over Taylor et al (US Patent  5,721,824 ) hereinafter “Taylor” in view of Parthasarathy et al(US PG-Pubs 2016/0117160) hereinafter “Partha”
As per claim 1, Taylor discloses a method for dynamically installing a program's dependent software modules, comprising: 
extracting, by the computing system, the program and all software modules from the single file:
Col 2line 12-18” In a method implementation of the invention, the installation in a computing system of a multi-package distribution pack, where at least one of the software packages in the pack is dependent on another dominant package in the pack, begins by reading a dependency list for each dominant package to be installed. The dependency list identifies dependent packages that the dominant package is dependent upon.
Examiner interpretation:
A distribution pack is a single file
Dominant package and dependencies packages is a program and all associated dependencies.

installing, by the computing system, the program and all software modules on the computing system,  wherein the single file contains the program and any software modules on which the program depends without the need for any other files.
Col 1 line 50-55 “Where the software to be installed is a primary package and one or more secondary packages upon which the primary package is dependent, the installation of the dependent packages must be done first and then a separate installation of the primary package is performed. These installations are performed one at a time on a server or client system as the case may be.
 
But not explicitly:
building, by a computing system, a single file including at least a program to be executed and all  software modules on which the program depends for execution;
installing the program on the computing system, after building of the file;
Partha discloses:
building, by a computing system, a single file including at least a program to be executed and all  software modules on which the program depends for execution:
[0080] “For example, build system 701 can build software update package 721. Software update package 721 can be for implementing code changes 711 at a cloud appliance to bring the cloud appliance to goal state 726 from any of one or more prior validated states.”
 [0081]”Creating a software update package for the cloud appliance includes identifying code change references that indicate how to access the plurality of code changes (803). For example, build system 701 can identify code change references that indicate how to access code changes 711. Creating a software update package for the cloud appliance includes analyzing the plurality of code changes to identify inter-component dependencies between the pluralities of software components (804). For example, build system 701 can analyze code changes 711 (possible along with other developer provider information) to identify inter-component dependencies 723 between software components managed by development groups 702”;

 installing the program on the computing system, after building of the file:
[0089]”In some aspects, software update packages are created for use in a multi-pass installation process. Each pass of the multi-pass process can perform a portion of the work for installing a software update and validating the software update. Installation artifacts for each software component can have code tailored to different passes in a multi-pass installation 

Examiner interpretation:
 The cloud system is the building system and the system where the package is installed.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Partha into teaching of Taylor to update cloud appliances in a cloud system mapped to a different hardware. Having full access to hardware and software makes it somewhat easier for technicians and engineers to identify and address operational problems and VMs. management Furthermore validation of software installation make sure that the installation was properly implemented and brought the system to an indicated goal state using a self-contained package or downloaded package over a network.[Partha [105]].


 Per claim 3, the rejection of claim 1 is incorporated and furthermore Taylor discloses:
 wherein the program cannot execute without all software modules:
Col 1 line 50-55 “Where the software to be installed is a primary package and one or more secondary packages upon which the primary package is dependent, the installation of the dependent packages must be done first and then a separate installation of the primary package is performed. These installations are performed one at a time on a server or client system as the case may be.
Examiner interpretation:
Package Dependencies: rrequires one or more other packages to run.


Per claim 4, the rejection of claim 1 is incorporated and furthermore Taylor discloses:
wherein the computing system does not include all  software modules prior to extraction of the one or more software modules from the file and installation of all  software modules on the computing system;
Col 2 line 18-26 “The dependency list identifies dependent packages that the dominant package is dependent upon. If the dominant package has a dependent package not already installed, the method constructs a trailer script process and an action list. The action list has action entries identifying dependent packages not previously installed. The trailer script process controls installation of the dependent packages on the action list. The method first installs the dominant package and then executes the trailer script process to install the dependent packages on the action list.


Per claim 7, the rejection of claim 1 is incorporated and furthermore Taylor discloses:
 wherein the determining is based, at least in part, on information in a data table extracted from the file, and wherein the data table includes information about all software modules that were built into the file, and wherein the information includes at least one of: a specification of how many software modules are built into the file, the names of all software modules, and a specification of how many bytes are used for each of the all software modules:
Col 5 line 4-11 “Installation dependency list 101 in FIG. 2A is exemplary of a distribution pack having multiple packages with dependencies. Package A and Package C are primary packages. Package C is also a secondary package in Package A's dependency list. Packages B and D are secondary packages in Package C's The installation dependency list 101 would be provided in the package information (pkginfo) file received with the multiple package to be installed. 
Col 4 line 60-67" In FIG. 2A, the install package logical operations for a distribution pack of multiple packages begins at decision operation 100 which tests whether the first primary package in the installation dependency lists 101 has a list of dependent secondary packages".

Per claim 8, the rejection of claim 1 is incorporated and furthermore Taylor does not explicitly disclose:
extracting, by the computing system, a script from the file, wherein the script is executed to install all  software modules on the computing system;
Partha discloses:
extracting, by the computing system, a script from the file, wherein the script is executed to install all  software modules on the computing system;
 [0049] Manifest generator 203 can generate a manifest that includes a list of installation artifacts (e.g., installation scripts) used to install the listed updates in a BOM and that describes intercomponent dependencies between software components. During a build process, manifest generator 203 scans provided installation artifacts and component dependencies. Manifest generator 203 can use the provided installation artifacts to generate the list of installation artifacts for installing the listed updates. Manifest generator 203 can also analyze provided component dependencies to identify intercomponent dependencies.


It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Partha into teaching 

As per claim 9, Taylor discloses a computer program product, comprising: -3-Attorney Docket No.: RA6090 a non-transitory computer readable medium comprising instructions which, when executed by a processor of a computing system: Fig. 1
 cause the processor to perform the steps of: 
determining whether the file includes all  software modules on which the program depends for execution, the determining comprising examination of information contained in the file;responsive to the determining, extracting all software modules from the file:
Col 2line 12-18” In a method implementation of the invention, the installation in a computing system of a multi-package distribution pack, where at least one of the software packages in the pack is dependent on another dominant package in the pack, begins by reading a dependency list for each dominant package to be installed. The dependency list identifies dependent packages that the dominant package is dependent upon.
Examiner interpretation:
A distribution pack is a single file
Dominant package and dependencies packages is a program and their dependencies
installing all  software modules on the computing system after all software modules have been extracted:
the software to be installed is a primary package and one or more secondary packages upon which the primary package is dependent, the installation of the dependent packages must be done first and then a separate installation of the primary package is performed. These installations are performed one at a time on a server or client system as the case may be.
 
But not explicitly:
building, by a computing system, a single file including at least a program to be executed on the computing system and all  software modules on which the program depends for execution; 
installing the program on the computing system, after building of the file, when the computer system no longer possesses all software modules by:
and loading and executing the program after all  software modules have been installed on the computing system:
Partha discloses:
building, by a computing system, a single file including at least a program to be executed on the computing system and all  software modules on which the program depends for execution:
 [0080] “For example, build system 701 can build software update package 721. Software update package 721 can be for implementing code changes 711 at a cloud appliance to bring the cloud appliance to goal state 726 from any of one or more prior validated states.”
 [0081]”Creating a software update package for the cloud appliance includes identifying code change references that indicate how to access the plurality of code changes (803). For example, build system 701 can identify code change references that indicate how to access code changes 711. Creating a software update package for the cloud appliance includes analyzing the plurality of code changes to identify inter-component dependencies between the pluralities of software components (804). For example, build system 701 can analyze code 

installing the program on the computing system, after building of the file
[0089]”In some aspects, software update packages are created for use in a multi-pass installation process. Each pass of the multi-pass process can perform a portion of the work for installing a software update and validating the software update. Installation artifacts for each software component can have code tailored to different passes in a multi-pass installation process. The tailored code can specify actions to be executed for each pass in the multi-pass process”;

Examiner interpretation:
 The cloud system is the building system and the system where the package is installed.

 when the computer system no longer possesses all software modules by:
[0058] For example, a first instance of a cloud appliance may be at a prior state achieved from installing an update package two or more versions prior to update package 508. A second instance of the cloud appliance may be at a different prior state achieved from installing a version of an update package immediately prior to update package 508. Installing update package 508 on either of the first or second instance of the cloud appliance would cause a transition to the goal state for update package 508. As such, customers have increased flexibility to choose when to apply updates"
Examiner interpretation:
The package 508 is an update that the instances do not possesses at the time of installation (after built). The first instance is behind the second instance.i.e. the first instance is not aligned with the second instance, while the package 508 normalize the instance in the cloud system(none of the instance has package 508).

and loading and executing the program after all  software modules have been installed on the computing system

Examiner interpretation:
Running instance of appliance .i.e executing instances of appliances after the update is applied. The update package includes dependencies that should be installed in order for the appliances to function properly.(See for example Forbes US 20010029605 A1 [0044]that execute the application after dependencies installation and application installation are successful).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Partha into teaching of Taylor to update cloud appliances in a cloud system mapped to a different hardware. Having full access to hardware and software makes it somewhat easier for technicians and engineers to identify and address operational problems and VMs. management Furthermore validation of software installation make sure that the installation was properly implemented and brought the system to an indicated goal state using a self-contained package or downloaded package over a network. [Partha [105]].
Claims 11, 13, 14 are the computer product claims corresponding to method claims (3, 4), 7, 8 and rejected under the same rational set forth in connection with the rejection of claims (3, 4), 7, 8 above.
Claim 15 is the system claim corresponding to computer product claim 9 and rejected under the same rational set forth in connection with the rejection of claim 9 above

Claim 5 is  rejected under 35 U.S.C. 103 as being un-patentable over Taylor et al (US Patent  5,721,824 ) hereinafter “Taylor” in view of Parthasarathy et al(US PG-Pubs 2016/0117160) hereinafter “Partha” and  Evans et al(US PG-Pubs 2011/0113409) hereinafter “Evans”.

As per claim 5, the rejection of claim 1 is incorporated and furthermore Taylor does not explicitly disclose:
Wherein the file is an Executable and Linkable Format (ELF) shared object, dynamically linked file.
However Evans discloses:
Wherein the file is an Executable and Linkable Format (ELF) shared object, dynamically linked file: 
[0030] “Turning now to FIG. 2, one embodiment of an object file format 300 is shown. In one embodiment, an Executable and Linking Format (ELF) may be used for object files, wherein an ELF object file may be a portable object file format. The ELF object file format is one example of a portable object file format for executable files, object files, and libraries”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Evans into teaching of Taylor in order for a multi-package distribution pack to be installed with a single load on the .

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Taylor et al (US Patent  5,721,824 ) hereinafter “Taylor” in view of  Parthasarathy et al(US PG-Pubs 2016/0117160) hereinafter “Partha” and  Bamberger et al(US PG-Pubs 2002/0178394) hereinafter “Bamberger”;

	Asper claim 6 the rejection of claim 1 is incorporated and furthermore Taylor does not explicitly disclose:
Wherein all software module includes at least one of an OpenSSL software module and a DNSSEC-tools software module.
Bamberger discloses:
Installing Open SSL modules as a requirement (pre-requisite) for an application:
[928]“OpenSSL is required by mod_ssl Apache module, for encryption handling in the WebServer. To install OpenSSL, obtain root permissions and type the following 
“gunzip /cdrom/3rd_party_components/System/openssl-0.9.6.tar.gz””;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Bamberger into teaching of . 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being un-patentable over  Tayler et al (US Patent 5,721,824) hereinafter “Taylor” in view of Parthasarathy et al (US PG-Pubs 2016/0117160) hereinafter “Partha” Bamberger et al (US PG-Pubs 2002/0178394) hereinafter “Bamberger” and Evans et al (US PG-Pubs 2011/0113409) hereinafter “Evans”.
As per claim 12, the rejection of claim 9 is incorporated and furthermore Taylor does not disclose:
 Wherein the file is an Executable and Linkable Format (ELF) shared object, dynamically linked file, and wherein all software modules include at least one of an OpenSSL software module and a DNSSEC-Tools software module.
Evans discloses:
Wherein the file is an Executable and Linkable Format (ELF) shared object, dynamically linked file: 
Evans [0030] “Turning now to FIG. 2, one embodiment of an object file format 300 is shown. In one embodiment, an Executable and Linking Format (ELF) may be used for object files, wherein an ELF object file may be a portable object file format. The ELF object file format is one example of a portable object file format for executable files, object files, and libraries”;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Evans into teaching of Taylor 
	But not explicitly:
Wherein all software modules include at least one of an OpenSSL software module and a DNSSEC-Tools software module.
 Bamberger discloses:
Installing Open SSL modules as a requirement (pre-requisite) for an application:
[928] “OpenSSL is required by mod_ssl Apache module, for encryption handling in the WebServer. To install OpenSSL, obtain root permissions and type the following 
“gunzip /cdrom/3rd_party_components/System/openssl-0.9.6.tar.gz””;

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Bamberger into teaching Taylor and Evans to install any prerequisites component for an enterprise application before running the application to ensure proper execution. 

Claim 18 is the system claim corresponding to computer product claim 12 and rejected under the same rational set forth in connection with the rejection of claim 12 above. 

Pertinent art:

US 20040059703 A1:

Packager uses the ELF header information, along with the file name extension, to determine what type of file is being packaged. The Package Installer then automatically turns any required shared objects into dependencies that must be satisfied in order for your package to be installed. When checking the ELF header of executable files, Packager looks for NEEDED flags, which indicate other libraries which must be installed (for the same processor as the file itself) in order that the executable can run. When these NEEDED tags are found, a line is added to indicate the name of the required library.

US 20140282457 A1:

Examination of the file image finds that all libraries required by application 602 are currently available in the shared memory of the system memory 511 then disclosure proceeds to load  the application  and all shared libraries required by application are found, loaded and linked to loaded application  as dependent libraries .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191